DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chittipeddi (US 6,358,785).
[claim 1] A method for fabricating semiconductor device (fig. 1-5), comprising: forming a trench (10, fig. 2) in a substrate (2, fig. 2); forming a first oxide layer (16, fig. 3, lines 45-59, col. 4) in the trench, wherein the first oxide layer is a single-layered structure made of silicon oxide (fig. 3); forming a silicon layer (18, fig. 3) on and directly contacting the first oxide layer; performing an oxidation process to transform the silicon layer into a second oxide layer (118, fig. 4A, lines 28-37, col. 5), wherein a width of the second oxide layer in the trench is greater than a width of the silicon layer in the trench (although 18 in fig. 3 and 118 in fig. 4a have a similar profile the widths of each layer do vary in the trench due to the non-uniform sidewall configuration thus a width in a wider  portion of  the second oxide layer 118 would be  greater than a width in a narrower 
[claim 3] The method of claim 1, further comprising transforming the silicon layer into the second oxide layer to fill the trench completely (fig. 4A).
[claim 6] The method of claim 1, wherein a thickness of the silicon layer is less than a thickness of the first oxide layer (e.g. thickness/width of the bottom of the first oxide layer 16 is larger than the thickness/width of the silicon layer 18at the bottom of the trench, fig. 3).
[claim 7] The method of claim 1, wherein a thickness of the second oxide layer is greater than a thickness of the silicon layer (fig. 4A).
[claim 8] The method of claim 1, wherein the silicon layer comprises an amorphous silicon layer (lines 4-6, col. 5).
[claim 9] The method of claim 1, wherein the first oxide layer and the second oxide layer comprise silicon oxide (lines 28-37, col. 5 & lines 57-59, col. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chittipeddi (US 6,358,785) in view of Zheng (US 2004/0029353).
Chittipeddi discloses the method of claim 1 above but does not expressly disclose that the first oxide layer is formed by an atomic layer deposition (as opposed to a thermal oxidation process).
Zheng discloses a semiconductor fabrication method wherein the first oxide layer (9,fig. 4, Abstract, [0015])  is formed by an atomic layer deposition (as opposed to a thermal oxidation process) to a thickness of 5 to 10 angstroms [0015].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have formed Chittipeddi discloses a  first oxide layer by an ALD process in order to provide for an excellent underlying oxide liner to better protect against unwanted divot formation and dopant depletion ([0005] of Zheng).

With this modification Chittipedi discloses:
[claim 4] The method of claim 1, further comprising performing an atomic layer deposition (ALD) process to form the first oxide layer (upon modification).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chittipeddi (US 6,358,785) in view of Wu (US 6,214,696).
Chittipeddi discloses the method of claim 1 but does not expressly disclose that the oxidation process of the silicon layer comprises an in-situ steam generation (ISSG) process (Chittipeddi uses a furnace oxidation procedure.
Wu discloses a method of fabricating a semiconductor device wherein the oxidation process comprises an in-situ steam generation (ISSG) process (lines 34-44, col. 5, steam oxidation is used to oxidize a specific portion of the silicon layer 30, fig. 7).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used an in-situ steam generation (ISSG) process to oxidize the silicon layer since it has been held that simple substitution of one known element (in-situ steam oxidation) for another (furnace oxidation) to obtain predictable results is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chittipeddi (US 6,358,785) in view of Wu (US 6,214,696).
Chittipeddi discloses the method of claim 1 but does not expressly disclose that the trench structure a dual damascene structure.
Wu discloses a method of fabricating a semiconductor device wherein the trench structure is a dual damascene structure (fig. 6).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Chittipeddi trench structure a dual damascene structure in order to bring the benefits of Chittipeddi’s anti dishing technology to dual damascene structures.

With this modification Chittipeddi discloses:
[claim 2] The method of claim 1, further comprising forming the silicon layer on the first oxide layer without filling the trench completely (fig. 6, Wu).

Response to Arguments
Applicant's arguments filed 3-15-2021 have been fully considered but they are not persuasive. Applicant argues that Chittipeddi does not discloses that a width of the second oxide layer is greater than a width of the silicon layer.  Although silicon layer 18 in fig. 3 and second oxide layer 118 in fig. 4a have a similar profile the widths of each layer do vary in the trench due to the non-uniform sidewall configuration thus a width in a wider portion of  the second oxide layer 118 would be  greater than a width in a narrower portion the silicon layer 18 at a different depth in the trench.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAR MOVVA/Primary Examiner, Art Unit 2898